Citation Nr: 0200517
Decision Date: 01/15/02	Archive Date: 03/15/02

DOCKET NO. 99-12 520                  DATE JAN 15, 2002

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1. Whether new and material evidence has been presented to reopen
a claim for service connection for residuals of a head injury.

2. Whether new and material evidence has been presented to reopen
a claim for service connection for a psychiatric disability.

3. Whether new and material evidence has been presented to reopen
a claim for service connection for sinusitis.

4. Entitlement to service connection for an upper respiratory
disability.

5. Entitlement to a compensable evaluation for residuals of a
tonsillectomy.

REPRESENTATION

Appellant represented by: Puerto Rico Public Advocate for Veterans
Affairs

ATTORNEY FOR THE BOARD

Robert C. Schamberger, Associate Counsel

INTRODUCTION

The veteran served on active duty for more than 4 years, including
a period from March 1957 to February 1960.

This case comes before the Board of Veterans' Appeals (the Board)
on appeal from an October 1997 rating decision of the San Juan,
Puerto Rico, Department of Veterans Affairs (VA) Regional Office
(RO).

REMAND

The statutes governing the adjudication of claims for VA benefits
have recently been amended and new regulations have been adopted to
implement the new legislation. The amended statutes and regulations
direct that, upon receipt of a complete or substantially complete
application, the VA shall notify the veteran of any information and
any medical or lay evidence not previously provided to the VA that
is necessary to substantiate his claim. The VA shall make
reasonable efforts to assist the veteran in obtaining evidence
necessary to substantiate his claim. Veterans Claims Assistance Act
of 2000, Pub. L. No. 106-475, 3, 4, 114 Stat. 2096, 2096-2099
(2000); (enacted at 38 U.S.C.A. 5103, 5103A, 5107 (West Supp.
2001)); 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified as
amended at 38 C.F.R 3.102, 3.156, 3.159, 3.326(a)).

Where the law or regulation changes after a claim has been filed or
reopened but before the administrative or judicial appeal has been
concluded, the version of the law or regulation that is most
favorable to the claimant will apply. Karnas v. Derwinski, 1 Vet.
App. 308, 313 (1991). As the changes in the law enacted by the
VCAA, and as recently implemented by VA regulations in July 2001,
are clearly

- 2 -

more favorable to the appellant in this situation, further
development and readjudication by the RO is necessary. See Holliday
v. Principi, 14 Vet. App. 280 (2001), mot. for recons. denied, 14
Vet. App. 327 (per curiam order), mot. for full Court review
denied, 15 Vet. App. 21 (2001) (en banc order).

In an effort to assist the RO, the Board has reviewed the claims
file and identified certain assistance that must be rendered to
comply with the VCAA. However, it is the RO's responsibility to
ensure that all appropriate development is undertaken in this case.
The veteran has indicated that he is receiving Social Security
Disability. The RO should gather all records relating to his award
of Social Security, including all medical and administrative
records. Decisions of the Board must be based on all of the
evidence that is known to be available. 38 U.S.C.A. 5107(a). The
duty to assist particularly applies to relevant evidence known to
be in the possession of the Federal Government, such as VA and SSA
records. Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts v.
Brown, 6 Vet. App. 473 (1994).

Furthermore, the veteran's claim for service connection for an
upper respiratory disability, however, is a new claim. The Court
has held that the "fulfillment of the statutory duty to
assist...includes the conduct of a thorough and contemporaneous
medical examination...so that the evaluation of the claimed
disability will be a fully informed one." Green v. Derwinski, 1
Vet. App. 121, 124 (1991); Allday v. Brown, 7 Vet. App. 517, 526
(1995) (citing Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty
to assist includes providing the veteran a thorough and
contemporaneous medical examination when needed)). The veteran
should be afforded a VA examination to determine the nature and
extent of any upper respiratory disability that may be present, and
to determine the relationship between any such disability and the
veteran's service.

Accordingly, this case is REMANDED for the following:

1. The RO should obtain from the Social Security Administration the
records pertinent to the appellant's claim for Social Security
disability

- 3 -

benefits, as well as the medical records relied upon concerning
that claim.

2. The veteran should be afforded a VA examination to determine the
nature and severity of any upper respiratory disability. All
appropriate tests and studies should be performed and all findings
should be reported in detail. If an upper respiratory disability is
diagnosed, the examiner is requested to offer an opinion as to
whether it is less likely, as likely, or more likely than not that
the disability is related to the veteran's military service.

3. The RO must review the claims file and ensure that all
notification and development action required by the VCAA is
completed. In particular, the RO should ensure that the new
notification requirements and development procedures contained in
38 U.S.C.A. 5102, 5103, 5103A, 5107 (West Supp. 2001) and 66 Fed.
Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R
3.102, 3.156, 3.159, 3.326(a)) are fully met.

4. Thereafter, the RO should readjudicate this claim. If any
benefit sought on appeal remains denied, the appellant and the
appellant's representative, if any, should be provided a
supplemental statement of the case (SSOC). The SSOC must contain
notice of all relevant actions taken on the claim for benefits, to
include a summary of the evidence and applicable law and
regulations considered pertinent to the issue currently on appeal.
An appropriate period of time should be allowed for response.

- 4 -

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. No action is required of the veteran until he is notified by
the RO.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans. Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2001)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

THOMAS J. DANNAHER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2001), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b)(2001).

- 5 -


